            Case 2:16-cv-01109-RSM Document 352 Filed 10/08/20 Page 1 of 4




 1                                         THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   CHI CHEN, et al.,
                                             NO. 2:16-cv-01109-RSM
 9                        Plaintiffs,
                                             (Consolidated with No. 2:16-cv-01113-RSM)
10   v.
11                                           STIPULATED MOTION AND ORDER
     U.S. BANK NATIONAL ASSOCIATION;
                                             OF DISMISSAL WITH PREJUDICE OF
     QUARTZBURG GOLD, LP; ISR
12                                           ALL CLAIMS AGAINST U.S. BANK BY
     CAPITAL, LLC; IDAHO STATE
                                             PLAINTIFFS HUANG JINSONG AND
13   REGIONAL CENTER, LLC; and SIMA
                                             LI KE
     MUROFF,
14                                           NOTE ON MOTION CALENDAR:
                          Defendants.
15
                                             October 5, 2020
16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF                           DORSEY & WHITNEY LLP
                                                          701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE                               SEATTLE, WA 98104-7043
     NO. 2:16-cv-01109-RSM                                    PHONE: (206) 903-8800
                                                              FAX: (206) 903-8820
             Case 2:16-cv-01109-RSM Document 352 Filed 10/08/20 Page 2 of 4




 1                                          STIPULATION

 2         Pursuant to FRCP 41, Plaintiffs HUANG Jinsong and LI Ke and Defendant U.S. Bank

 3 National Association (“U.S. Bank”), by and through their undersigned counsel of record, hereby

 4 stipulate and agree that all claims and causes of action by Plaintiffs HUANG Jinsong and LI Ke

 5 against U.S. Bank in this action shall be dismissed with prejudice, and without fees or costs to any

 6 party. For clarity, no claims by Plaintiffs HUANG Jinsong and LI Ke against parties other than

 7 U.S. Bank, and no claims by any Plaintiffs other than HUANG Jinsong and LI Ke, are affected by

 8 this Stipulation. Plaintiffs HUANG Jinsong and LI Ke and Defendant U.S. Bank jointly request

 9 entry of the Order below.

10         SO STIPULATED this 5th day of October 2020.

11

12   /s/ Shawn Larsen-Bright                          /s/ Jihee Ahn
     Jeremy Larson, WSBA #22125                       Jihee Ahn, WSBA #56012
13   Shawn Larsen-Bright, WSBA #37066                 John McDonald admitted pro hac vice
     Dorsey & Whitney LLP                             Harris Bricken Sliwoski LLP
14
     701 Fifth Avenue, Suite 6100                     600 Stewart Street, Suite 1200
15   Seattle, WA 98104-7043                           Seattle, WA 98101
     Tel: (206) 903-8800                              Tel: (206) 224-5657
16   larson.jake@dorsey.com                           jihee@harrisbricken.com
     larsen.bright.shawn@dorsey.com                   john.mcdonald@harrisbricken.com
17
     Attorneys for U.S. Bank National Association     Attorneys for Plaintiffs
18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF                                       DORSEY & WHITNEY LLP
                                                                      701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE              -1-                          SEATTLE, WA 98104-7043
     NO. 2:16-cv-01109-RSM                                                PHONE: (206) 903-8800
                                                                          FAX: (206) 903-8820
            Case 2:16-cv-01109-RSM Document 352 Filed 10/08/20 Page 3 of 4




 1                                             ORDER

 2         Based upon FRCP 41 and the foregoing Stipulation, all claims and causes of action by

 3 Plaintiffs HUANG Jinsong and LI Ke against U.S. Bank National Association in this action shall

 4 be and are hereby dismissed with prejudice, and without fees or costs to any party. No claims by

 5 Plaintiffs HUANG Jinsong and LI Ke against parties other than U.S. Bank National Association,

 6 and no claims by any Plaintiffs other than HUANG Jinsong and LI Ke, are affected by this Order.

 7

 8         IT IS SO ORDERED this 8th day of October, 2020.

 9

10

11

12
                                                RICARDO S. MARTINEZ
13                                              CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF                                    DORSEY & WHITNEY LLP
                                                                   701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE            -2-                         SEATTLE, WA 98104-7043
     NO. 2:16-cv-01109-RSM                                             PHONE: (206) 903-8800
                                                                       FAX: (206) 903-8820
               Case 2:16-cv-01109-RSM Document 352 Filed 10/08/20 Page 4 of 4




 1                                        CERTIFICATE OF SERVICE

 2            I hereby certify that on this date I caused to be served the foregoing on the following counsel of

 3 record by the method indicated:

 4   Daniel P. Harris, WSBA #16778                             Via Messenger
     Jihee Ahn, admitted pro hac vice                          Via Facsimile
 5   John McDonald, admitted pro hac vice                      Via U.S. Mail
     Harris Bricken                                            Via Electronic Mail (per agreement)
 6   600 Stewart Street, Suite 1200                            Via ECF Notification
     Seattle, WA 98101
 7
     dan@harrisbricken.com
 8   jihee@harrisbricken.com
     john.mcdonald@harrisbricken.com
 9
     Attorneys for Plaintiffs
10
     Sima Muroff                                               Via Messenger
11   623 West Hays St.                                         Via Facsimile
     Boise, ID 83702                                           Via U.S. Mail
12   Pro Se                                                    Via Electronic Mail (per agreement)
                                                               Via ECF Notification
13
     Sean T. Prosser, admitted pro hac vice                    Via Messenger
14   Mintz, Levin, Cohn, Ferris, Glovsky & Popeo               Via Facsimile
     3580 Carmel Mountain Road, Suite 300                      Via U.S. Mail
15   San Diego, CA 92130                                       Via Electronic Mail (per agreement)
     STProsser@mintz.com                                       Via ECF Notification
16
           and
17   Roger D. Mellem, WSBA #14917                              Via Messenger
     Adam Doupe, WSBA #55483                                   Via Facsimile
18   Ryan, Swanson & Cleveland, PLLC                           Via U.S. Mail
     1201 Third Avenue, Suite 3400                             Via Electronic Mail (per agreement)
19   Seattle, Washington 98101-3034                            Via ECF Notification
     mellem@ryanlaw.com
20   doupe@ryanlaw.com
21   Attorneys for Defendants Quartzburg Gold, LP,
     ISR Capital LLC and Idaho State Regional
22   Center, LLC

23 DATED this 5th day of October, 2020.
                                                      /s/ Molly Price
24                                                    Molly Price, Legal Assistant

25

26

27

     STIPULATION AND ORDER OF                                             DORSEY & WHITNEY LLP
                                                                            701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE                  -3-                            SEATTLE, WA 98104-7043
     NO. 2:16-cv-01109-RSM                                                      PHONE: (206) 903-8800
                                                                                FAX: (206) 903-8820
